Citation Nr: 1109578	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent disabling for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which denied an increased rating in excess of 50 percent disabling for service-connected PTSD.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

The Board notes that the Veteran requested a hearing before a member of the Board sitting at the RO (Travel Board) and was notified that a hearing was scheduled for June 2010.  See May 2010 Board Hearing Notification Letter; see also June 2010 "Appeal to the Board," VA Form 9.  There is no indication that the Veteran appeared for his scheduled hearing, and he has offered no explanation as to his failure to attend.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

In November 2009, the Board remanded the increased rating claim to the AMC/RO for additional development, including the obtaining of outstanding VA treatment records and a new VA examination to determine the severity of the Veteran's service-connected PTSD disability.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the November 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  During the entire period of this appeal, the Veteran's PTSD disability is manifested by such symptoms as nightmares, trouble sleeping, avoidance symptoms, increased irritability, night sweats, re-experiencing traumatic events, detachment and estrangement from others, isolation, anger and outbursts, difficulty concentrating, suicidal thoughts but no history of suicide attempts, and a Global Assessment of Functioning (GAF) score ranging from 50 to 63.  There exists no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, disturbance of motivation and mood, anger and irritability, recurrent nightmares, and difficulty in establishing and maintaining effective work and social relationships.  There is no evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, obsessional rituals, impaired speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  The evidence does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.  Further, evidence of unemployability is not raised by the record.     


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent disabling for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010); Francisco v. Brown, 7 Vet. App. 55 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased rating claim was satisfied by November 2004 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claim; and of the Veteran's and VA's respective duties for obtaining evidence.  A March 2006 notice letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473.  

While the March 2006 letter was issued after the initial March 2005 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claim was readjudicated in the August 2006 Statement of the Case and the December 2010 Supplemental Statement of the Case.  Therefore, any defect with respect to the timing of the March 2006 VCAA notice has been cured.

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA medical records, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination report dated March 2008 regarding the Veteran's service-connected conjuncitivitis and pterygium disabilities.  The VA examination report obtained is thorough and contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The evidence of record contains the Veteran's service treatment records (STRs), post-service VA medical records including current outstanding records requested in the November 2009 Board Remand, all post-service private medical records identified by the Veteran, VA examination reports including a recent December 2009 VA Examination Report, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran had not indicated that there was any additional relevant evidence from any source.  As the AOJ obtained the Veteran's outstanding VA treatment records and provided the Veteran with a new VA examination regarding his PTSD disability, the Board finds that the AOJ substantially complied with the November 2009 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

Further, as noted, the Board notes that the Veteran requested a Travel Board hearing and was notified that a hearing was scheduled for June 2010.  See May 2010 Board Hearing Notification Letter; see also June 2010 "Appeal to the Board," VA Form 9.  There is no indication that the Veteran appeared for his scheduled hearing, and he has offered no explanation as to his failure to attend.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim.


Legal Criteria and Analysis of the Increased Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, will be rated as 100 percent disabling.  Id.
Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) (DSM-IV).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  A 51-60 rating indicates moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers and co-workers, or a moderate level of impairment, such as flat affect, circumstantial speech, and occasional panic attacks.  Id.  A 61-70 rating indicates some difficulty in social, occupational, or school functioning or some mild levels of impairment, such as depressed mood and insomnia, but generally functioning well and has some meaningful interpersonal relationships.  Id.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (where the Court stated that a "GAF of 50 is defined as [s]erious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job)").       

During the pendency of this appeal, the Veteran's GAF score was initially a 63, then, during various VA treatment from January 2004 to May 2009, ranged from 50 to 60, and upon completion of a VA examination in December 2009, a 55.  The Veteran submitted a claim for an increased rating for PTSD due to an increases in severity in October 2004.  

Evidence relevant to the severity of the Veteran's PTSD includes a November 2004 Compensation and Pension (C&P) Examination Report from the VA Medical Center (VAMC) in Dublin, Georgia.  According to the report, the Veteran reported working in a various jobs in sheet metal, heating and air conditioning, and boiler making until approximately 1990 when he retired from a right knee injury.  He complained of recurrent nightmares, isolation, difficulty sleeping, and irritability or outbursts of anger.  The Veteran reported that he has been married for a year but divorcing due to his persistent nightmares.  He has a close relationship with a sister.  Upon mental status examination, the examiner noted that the Veteran was neatly groomed with no impairment in thought process or communication, no hallucinations or delusions, no homicidal ideation, his speech was within normal limits, and he was oriented in all spheres.  He reported suicidal thoughts but no intention of acting on them. He is able to maintain activities of daily living, has no memory impairment, and no obsessional or ritualistic behavior.  The Veteran was diagnosed with depression and a nightmare disorder, and a GAF score of 63 was assigned.  

From October 2003 to May 2009, the Veteran was received treatment for his PTSD disability at the Dublin VAMC.  The Veteran complained of frequent nightmares, social isolation, avoidance symptoms, and problems with anger.  During various mental status examinations, he was noted as oriented in all spheres, thought processes were relevant and coherent, and insight and judgment was intact.  His GAF scores ranged from 50 to 60.  See October 2003 Mental Health Outpatient Note; January 2004 Mental Health Outpatient Note; May 2004 Mental Health Outpatient Note; July 2005 Psychiatric Assessment; July 2005 Mental Health Outpatient Note; June 2006 Mental Health Outpatient Note; August 2006 Mental Health Outpatient Note; June 2008 Mental Health Outpatient Note; August 2008 Mental Health Outpatient Note; January 2009 Mental Health Outpatient Note; May 2009 Mental Health Outpatient Note.  

The Veteran underwent another C&P examination at the Dublin VAMC in December 2009.  He reported recurrent nightmares, problems sleeping, night sweats, re-experiencing traumatic events, avoidance symptoms, detachment and estrangement from others, isolation, increased irritability and arousal, anger and outbursts, and difficulty concentrating.  He reported that he lives alone, does not socialize, but is close to one sister whom he sees weekly.  The Veteran reported no history of violence or suicide attempts but had suicidal thoughts.  He also reported that he was unemployed but does not contend that his unemployment is due to his mental disorder.  He reports that he retired for medical reasons fourteen years ago.  The examiner noted that the Veteran has severe social impairment, is moderately impaired in family relationships, and has increased anxiety when he is around other people.  The examiner also noted that the Veteran was able to maintain his activities of daily living, has no problems with alcohol or substance abuse, and has no impairment of thought process or communication.  Upon metal status examination, he was alert and oriented in all spheres, clean and casually groomed, had good eye contact, speech was normal, mood was anxious and affect was appropriate, and insight and judgment were good.  The examiner noted no homicidal ideation, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or audio or visual hallucinations.  Impulse control was good, and memory loss was noted with trouble recalling some past events.  The examiner noted that the Veteran had suicidal thoughts but no intention of acting on them.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  The examiner also noted that there was no total occupational or social impairment due to PTSD.  There are deficiencies in family relations and mood and reduced reliability and productivity, but there is no deficiency in judgment, thinking, or work.  See December 2009 VA PTSD Examination Report. 

Upon a review of the evidence of record, the Board finds that the Veteran's PTSD signs and symptoms do not more closely approximate the criteria for a rating greater than 50 percent.  In this case, the Veteran experiences nightmares, trouble sleeping, avoidance symptoms, increased irritability, night sweats, re-experiencing traumatic events, detachment and estrangement from others, isolation, anger and outbursts, and difficulty concentrating.  However, there is no homicidal ideation, and he has suicidal thoughts but no history of suicide attempts.  The Veteran is able to maintain responsibilities of self-care, including his hygiene and activities of daily living.  He reports detachment and estrangement from others, but maintains a close relationship with his sister who he sees weekly.  He also reported that his mental disorder has not interfered with his employment, and he is unemployed due to a physical disability.  He was also noted as having severe social impairment with deficiencies in family relations and mood and moderate functioning impairment in efficiency and productivity with reduced reliability and productivity, but there is no deficiency in judgment, thinking, or work, but no total occupational or social impairment due to PTSD.  
Therefore, the Board finds that the Veteran's symptomatology does not reflect more than moderate occupational and social impairment with occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record does not more closely approximate the criteria for a rating in excess of 50 percent disabling, namely occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Likewise, the Board finds that the evidence does not demonstrate that such disability results in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation or own name.  In this regard, the evidence of record  reveals no inappropriate behavior by the Veteran.  In fact, he has been able to maintain his personal hygiene and other activities of daily living.  He has always been noted as alert and oriented.  While he has had difficulty adapting socially, he is still able to maintain personal care and daily functioning.  In sum, based on all the evidence of record, the Board finds that an initial rating in excess of 50 percent is not warranted.

Further, the Veteran's GAF scores, as recorded during the appeal period, ranged from 50-63, which is indicative of predominately only moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers and co-workers, or a moderate level of impairment, such as flat affect, circumstantial speech, and occasional panic attacks.  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric Association 4th ed. 1994).  Moreover, the Veteran's symptomatology as described during his treatment and on examination has never risen to the level of serious (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).       

In addition, the Board has considered whether staged ratings are appropriate.  However, the Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case.  

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected PTSD disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, while the Veteran's disability interferes with some aspects of his occupation, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In fact, the Veteran reported that he was unemployed but does not contend that his unemployment is due to his mental disorder.  He reports that he retired for medical reasons fourteen years ago due to physical disability.  See December 2009 VA PTSD Examination Report.  Further, the evidence fails to show that the disability picture created by the PTSD is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show 





(CONTINUED ON NEXT PAGE)


that the Veteran is unemployable due to service-connected disabilities, particularly his PTSD disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  

Therefore, the preponderance of the evidence is against the Veteran's increased rating claim for PTSD.  As such, there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran; the benefit-of-the-doubt rule is not applicable, and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

Entitlement to an increased rating in excess of 50 percent disabling for service-connected PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


